        Case 6:18-cv-00180-ADA-JCM Document 17 Filed 03/05/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                       FOR THE WESTERN DISTRICT OF TEXAS

                                      WACO DIVISION

CLINTON STRANGE                               §
Plaintiff                                     §
                                              §
V.                                            §       CIVIL NO. 6:18-CV-0180-ADA-JCM
                                              §
GLOBAL VIRTUAL                                §
OPPORTUNITIES, INC.                           §
Defendant

     AMENDED FINAL JUDGMENT ON PLAINTIFF'S MOTION FOR DEFAULT
                           JUDGMENT

       Before the Court is the above-entitled cause of action. On January 8, 2019, the Court

granted Plaintiffs Motion for Default Judgment. Document No. 15. In accordance with that

Order and pursuant to Federal Rule of Civil Procedure 58, the Court now renders the Final

Default Judgment as follows:

       IT IS ORDERED that judgment by default is entered in favor of Plaintiff and against

Defendant.

       IT IS FURTHER ORDERED that Plaintiff recover from Defendant $500, along with

post-judgment interest thereon calculated pursuant to 28 U.S.C.   §   1961, and costs of suit.

       IT IS FURTHER ORDERED that all relief not expressly granted is DENIED.

       IT IS FINALLY ORDERED that this case is CLOSED.




                                                  1
